Citation Nr: 9935319	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for skin cancer claimed as 
due to exposure to sun or ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
RO.

In February 1997, the Board remanded this matter for 
additional development of the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No competent evidence has been submitted to show that the 
veteran's currently demonstrated skin cancer is due to sun 
exposure in service.  

3.  The veteran's skin cancer, which was first clinically 
manifested many years after service, is not shown to be 
causally related to any incident in service, including the 
demonstrated exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for skin cancer claimed as due to 
sun exposure in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

2.  The veteran's skin cancer is not due to disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In December 1994, the veteran filed a claim of service 
connection for skin problems due to exposure to ionizing 
radiation in service.  Specifically, the veteran indicated 
that he had been stationed in Kure, Japan, for three to four 
months shortly after the bombing of Hiroshima.  

The veteran's service medical records are entirely negative 
for evidence of skin cancer.  

The first evidence of skin cancer was noted in a pathology 
report dated in February 1975, which included a diagnosis of 
intraepithelial squamous cell carcinoma of the skin.  
Additional pathology reports note treatment for actinic 
keratosis, seborrheic keratosis, basal cell carcinoma and 
Bowen's disease.  

In April 1995, in accordance with regulatory requirements, 
the RO requested radiation dose information for the veteran 
from the Defense Nuclear Agency (DNA), which is a component 
of the Department of Defense.  In a letter dated in July 
1995, DNA confirmed that the veteran was present in the 
defined Hiroshima area during the period from October 7 
through December 12, 1945, while serving with the 1874th 
Engineer Aviation Battalion.  

According to DNA, a scientific dose reconstruction titled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946, had determined the 
maximum possible radiation that might have been received by 
any individual who was at Hiroshima for the full duration of 
the American occupation (September 1945 to March 1946).  
Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation and ingestion was 
calculated to be less than one rem.  DNA further noted that 
it was probable that the great majority of servicemen 
assigned to the Hiroshima occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.

In November 1995, also in accordance with regulatory 
requirements, the RO forwarded the case to the Compensation 
and Pension Service.  In a February 1996 memorandum, the 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards responded to a request for review of 
the veteran's record by noting that DNA had indicated an 
exposure to a dose of ionizing radiation during service of 
less than 1 rem.  Citing CIRRPC Science Panel Report Number 
6, 1988, it was noted that skin cancer due to exposure to 
ionizing radiation had usually been attributed to exposure at 
high doses, e.g., several hundred rads.  Citing Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 325-27 (1990), the physician stated that excess numbers 
of basal cell skin cancers also had been reported in margins 
of irradiated areas which received estimated doses of 9-12 
rads.  The physician concluded that it was unlikely that the 
veteran's basal or squamous cell skin cancers could be 
attributed to exposure to ionizing radiation in service.

In a February 1996 letter, the Director of the VA 
Compensation and Pension Service agreed with the medical 
opinion from the Under Secretary for Health.  As a result of 
the medical opinion from the Under Secretary and following 
review of the evidence in its entirety, it was his opinion 
that there was no reasonable possibility that the veteran's 
skin cancer was the result of exposure to ionizing radiation 
in service. 

The veteran testified at a hearing at the RO in June 1996 
that he had been afflicted with multiple skin cancers in the 
regions of his face, chest and neck.  According to the 
veteran, although he was stationed in Kure, which was 
approximately 10 to 15 miles from Hiroshima, he did, in fact, 
visit Hiroshima for sightseeing purposes on 3 or 4 occasions.  
He also submitted numerous magazine and newspaper articles in 
support of his claim.  

In July 1996, the RO received a statement from one of the 
veteran's private treating physicians, James E. Comer, Jr., 
M.D., who indicated that the veteran had had many actinic 
keratoses, squamous cell carcinomas and basal cell carcinomas 
removed from his exposed skin areas.  Although Dr. Comer 
related the veteran's multiple actinic keratoses and skin 
cancers to sun exposure, he also explained that both of these 
types of lesions could have been related to his exposure to 
radiation in Japan.  

Analysis

Skin cancer due to sun exposure

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from skin cancer, no 
competent evidence has been submitted to establish that this 
disability is due to sun exposure in service.  As the veteran 
has submitted no medical evidence that his skin cancer is due 
to exposure to sun in service, the second prong of Caluza is 
not satisfied.  It follows that the third prong also is not 
satisfied.  As such, service connection for skin cancer due 
to sun exposure in service must be denied.  

In the absence of medical evidence to show that the veteran's 
skin cancer is due to exposure to sun in service, the Board 
must conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection on this basis.  

Skin cancer due to exposure to ionizing radiation

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three ways.  First, there are 15 types of 
cancer which will be presumptively service connected.  38 
U.S.C. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.

The veteran contends, in essence, that his radiation exposure 
caused his skin cancer.  The claimed disability is not among 
those subject to presumptive service connection on the basis 
of exposure to radiation under the provisions of 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 1999) and 38 C.F.R. § 3.309(d) 
(1999). 

Service connection may also be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  Skin cancer is considered to be a 
potentially radiogenic disease pursuant to 38 C.F.R. § 3.311.  
The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including:  (1) The probable dose, in terms 
of dose type, rate and duration as a factor in inducing the 
disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed; (2) the relative sensitivity of the 
involved tissue to induction, by ionizing radiation, of the 
specific pathology; (3) the veteran's gender and pertinent 
family history; (4) the veteran's age at time of exposure; 
(5) the time lapse between exposure and onset of the disease; 
and (6) the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. 3.311(f); Hilkert v. 
West, 11 Vet. App. 284 (1998).

The Board finds that VA has properly complied with the 
procedural requirements for the development of the veteran's 
claim under 38 C.F.R. § 3.311.  Thus, the issue before the 
Board is whether, based on the evidence of record, the 
veteran is entitled to service connection for skin cancer due 
to exposure to radiation under the criteria of this 
regulation.  Upon careful consideration of the above 
mentioned evidence, to include VA and private medical 
opinions, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for skin cancer due to exposure to ionizing radiation in 
service.  This decision is based upon the medical opinion 
obtained from the Under Secretary for Health, who 
specifically considered the dose estimate for the veteran and 
the quantitative analyses in recent scientific studies and 
determined that it was unlikely that the veteran's skin 
cancer could be attributed to ionizing radiation in service.  
In so holding, the Board notes that it did consider the 
medical opinion proffered by Dr. Comer to support the claim, 
but finds this opinion, that the veteran's lesions could have 
been related to radiation in Japan, less probative than that 
of the Under Secretary for Health.  The opinion of Dr. Comer 
was not predicated upon a probable dose or the other factors 
which are enumerated at 38 C.F.R. § 3.311(e).  Therefore, the 
claim pursuant to 38 C.F.R. § 3.311 must be denied. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1999).


ORDER

As a well-grounded claim of service connection for skin 
cancer due to exposure to sun has not been presented, the 
appeal is denied.  

Service connection for skin cancer due to ionizing radiation 
is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

